DETAILED ACTION
This action is responsive to the application No. 16/956,163 filed on June 19, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Species 1 described in Figs. 3, 4, and 6 in the reply filed on 02/25/2022 is acknowledged.  The Applicants indicated that claims 1-4 and 8 read on the elected species.  Claims 5-7 are 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Accordingly, pending in this Office action are claims 1-20.
The traversal is on the grounds that the restriction requirement does not explain why each identified invention lacks unity with each other group (i.e., why there is no single general inventive concept) specifically describing the unique special technical feature of each group.
These arguments are found non persuasive since an election of species requirement in a National Stage Application is allowed, though inconsistent with unity of invention standard.  See MPEP 1893.03(d).  In the previous restriction on page 4, the examiner set forth that the application contained sixteen species, each including special technical features not present in the other species.  For instance:
Species 3, reading on Figs. 12-14, having the special technical feature in which the non-through DTI 121 is formed at the opening portion of the through DTI 82.
Species 6, reading on Fig. 17, having the special technical feature in which the portion between the through DTI 82a and the through DTI 82b is an opening portion of the through DTI 82, and the P-type solid phase diffusion layer 83a′ is formed in the opening portion.5 
Species 7, reading on Fig. 18 having the special technical feature in which a P-type solid phase diffusion layer 83c is formed on a non-through DTI 121b on the wiring layer 79 side, and an active region 77b is formed on the P-type solid phase diffusion layer 83c. In other words, the P-type solid phase diffusion layer 83b formed on the non-through DTI 121b is formed thin and is not formed on the STI 78 side.
25 The special technical features particular to each of the different species establish that unity of invention is lacking and make each of the species patentably distinct from the others.
The applicants, on the other hand, have failed to advance reasons leading to the conclusion that the species claimed are considered clearly unpatentable over each other.  For all the above reasons, the requirement is still deemed proper and is, therefore, made FINAL.

Specification


  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura (JP 2016-162917) in view of Yamashita (US 2015/0228684).

Regarding Claim 1, Kawamura (see, e.g., Figs. 3-4), teacheP20193942US00App. No. 16/942,109Page 3s an imaging element comprising:
a photoelectric conversion unit PD configured to perform photoelectric conversion;
a through trench DTIp penetrating a semiconductor substrate 88 in a depth direction and formed between pixels 51 each including the photoelectric conversion unit PD; and
87/88 configured by a P-type region 87 and an N-type region 88 in a side wall of the through trench DTIp.
Kawamura is silent with respect to the claim limitation that the through trench partially has an opening portion, and the P-type region is formed in the opening portion.
Yamashita (see, e.g., Figs. 4B, 29-31), in similar imaging devices to those of Kawamura, on the other hand, teaches that the through trench partially has an opening portion, and the P-type region is formed in the opening portion.  In this manner, with the configuration where the element isolation portion is discontinuous on the boundaries of pixels in planar view, the semiconductor substrate SB can be partially electrically connected on a pixel basis.  Accordingly, the need of providing a substrate contact to each pixel is eliminated and it becomes possible to easily reduce the width Wx in the x direction and the width Wy in the y direction of each pixel P (see, e.g., pars. 0148-0150).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Kawamura’s device, the through trench partially having an opening portion, and the P-type region being formed in the opening portion, as taught by Yamashita, to partially electrically connect the semiconductor substrate SB on a pixel basis and eliminate the need of providing a substrate contact to each pixel and to reduce the width Wx in the x direction and the width Wy in the y direction of each pixel P.

Regarding Claim 2, Kawamura and Yamashita teach all aspects of claim 1.  Yamashita (see, e.g., Figs. 4B, 29-31), teaches that the opening portion is formed at least one corner of four corners of the pixel P.  

Regarding Claim 3, Kawamura and Yamashita teach all aspects of claim 1.  Yamashita (see, e.g., Figs. 4B, 29-31), teaches that a contact region SBC for fixing a potential is formed in at least one pixel P of a plurality of pixels P that is electrically conductive by the opening portion (see, e.g., par. 0145).  

Regarding Claim 4, Kawamura and Yamashita teach all aspects of claim 3.  Yamashita (see, e.g., Figs. 10A, 30), teaches that the electrically conductive pixels P are pixels having a green color filter.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Morooka (US 2015/0243700) in view of Yamashita (US 2015/0228684).

Regarding Claim 1, Morooka (see, e.g., Figs. 3A-3B), teacheP20193942US00App. No. 16/942,109Page 3s an imaging element comprising:
P20193942US00App. No. 16/942,109Page 3a photoelectric conversion unit PD configured to perform photoelectric conversion (see, e.g., par. 0016);
a through trench T1 penetrating a semiconductor substrate 1 in a depth direction and formed between pixels Rp each including the photoelectric conversion unit PD (see, e.g., par. 0016); and
a PN junction region 2/4D configured by a P-type region 2 and an N-type region 4D in a side wall of the through trench T1.
Morooka is silent with respect to the claim limitation that the through trench partially has an opening portion, and the P-type region is formed in the opening portion.
e.g., Figs. 4B, 29-31), in similar imaging devices to those of Morooka, on the other hand, teaches that the through trench partially has an opening portion, and the P-type region is formed in the opening portion.  In this manner, with the configuration where the element isolation portion is discontinuous on the boundaries of pixels in planar view, the semiconductor substrate SB can be partially electrically connected on a pixel basis.  Accordingly, the need of providing a substrate contact to each pixel is eliminated and it becomes possible to easily reduce the width Wx in the x direction and the width Wy in the y direction of each pixel P (see, e.g., pars. 0148-0150).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Morooka’s device, the through trench partially having an opening portion, and the P-type region being formed in the opening portion, as taught by Yamashita, to partially electrically connect the semiconductor substrate SB on a pixel basis and eliminate the need of providing a substrate contact to each pixel and to reduce the width Wx in the x direction and the width Wy in the y direction of each pixel P.

Regarding Claim 8, Morooka and Yamashita teach all aspects of claim 1.  Morooka (see, e.g., Figs. 3A-3B), teaches that the through trench T1 is formed in an element isolation region 12 (see, e.g., par. 0018).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.

/Nelson Garces/
Primary Examiner, Art Unit 2814